On reargument, order of the Family Court of the State of New York, New York County, entered May 23, 1969, which adjudicated respondent as a person in need of supervision, unanimously reversed, on the law, without costs and without disbursements, and the juvenile delinquency petition dismissed. The order of this court entered on June 6,1972, is vacated [39 A D 2d 1019]. The standard of proof used was a preponderance of the evidence, and we affirmed on that basis on the authority of Matter of Ivan V. (29 N Y 2d 583). However, in the interim since our affirmance, the United States Supreme Court Per Curiam in June of this year determined that Matter of Winship (397 U. S. 358), which required proof beyond a reasonable doubt, should be applied retroactively. (Ivan V. v. City of New York, 407 U. S. 203.) Accordingly, we granted reargument. Concur — McGivern, J. P., Markewich, Kupferman, McNally and Eager, JJ.